Citation Nr: 0430164	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  04-25 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Service connection for right leg disability.


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel











INTRODUCTION

The veteran served on active duty from May 1954 to May 1956. 
This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim 
seeking entitlement to service connection for a right leg 
condition. 

FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.	The right leg disability was first manifested after 
service and there is no competent evidence that it was caused 
by an injury or disease sustained during the period of active 
service.

CONCLUSION OF LAW

Service connection for the right leg disability is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002). Among 
other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits. The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159). The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001). Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 
38 CFR § 3.159(b)(1) (2004). In his claim (VA Form 21-526), 
received in August 2002, the veteran was asked to list the 
following: (1) All disabilities he believed were related to 
his military service, and (2) All treatment received for his 
disabilities, including those received in a military facility 
before and after his discharge, and those received from 
civilian and VA sources before, during, and after service. In 
a September 2002 letter, the RO also informed the veteran of 
the requirements necessary to prove his claim for service 
connection. Specifically, the RO informed the veteran that to 
establish entitlement for service connection, he will need to 
obtain medical service records and other VA or private 
treatment records to show that he was treated for a right leg 
injury in service.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In its September 2002 
letter, the RO informed the veteran that the RO would obtain 
evidence kept by the VA, military, and any other private 
physician or hospital it receives notice of.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  In the 
September 2002 letter, the RO informed the veteran to 
complete a VA Form 21-4142 regarding any military or private 
treatment he had received.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 
38 CFR § 3.159(b)(1) (2004).  The September 2002 letter 
instructed the veteran to send the RO all of the evidence 
requested as soon as possible and to notify the RO if he was 
missing any of the requested evidence.

Unfortunately, the veteran's service medical records were 
destroyed in a fire at the National Personnel Records Center. 
Under such circumstances, VA has a heightened duty to assist 
the veteran in the development of his claim. Similarly, the 
Board has a heightened obligation to explain the findings and 
conclusions and the obligation to resolve all reasonable 
doubt in favor of the veteran. O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).

In this regard, VA wrote to the veteran in November 2002 
asking that he provide information about which unit he was 
assigned to when he injured his leg, when he injured his leg, 
when he received treatment for it, and specific dates that he 
received treatment for it. The VA also asked him to provide 
any alternative documents he may have that might substitute 
for service medical records including: VA military files, 
statements from service medical personnel, "buddy" 
affidavits, state or local accident police reports, 
subsequent employment physical examinations, medical evidence 
from hospitals and clinics that provided treatment after 
separation, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.

The veteran responded in December 2002 that he was assigned 
to the CoA, 45th AMB 3rd Armored Division. The veteran 
provided a list of medical facilities and physicians that 
treated his leg injury in 1991, and a list of those that 
treated him later in 2002 when the veteran claims the pain 
from the injury became worse. He also provided pharmacy 
prescription records from 1992 relating to his treatment. 

An investigation of the September and October 1954 Morning 
Reports for CoA, 45th AMB 3rd Armored Division revealed no 
remarks regarding the veteran, the alleged leg injury, or any 
mention of the veteran being admitted to the infirmary for an 
injury or treatment.

The veteran sought treatment for his leg condition beginning 
approximately in 1991. In the December 2002 "Request for 
Information Needed to Reconstruct Medical Data," the veteran 
provided requested information regarding medical facilities 
and physicians that treated his leg injury in 1991 and 2002. 
The RO submitted requests to these locations seeking medical 
evidence to support the veteran's claims. 

The RO's request to OrthoIndy, which treated the veteran in 
1991, received a reply on November 2002 that the records had 
been destroyed as the veteran had not been a patient at their 
office in the last seven years. 

The request to Orthopedics Indianapolis, which treated the 
veteran in 1992, received only a statement of health 
insurance claim charges that did not contain a diagnosis or 
further information regarding treatment.

The veteran indicates that an X-ray of his right leg was 
performed in 1992 by Radiologic Specialists of Indiana under 
the direction of Methodist Hospital, which reportedly treated 
the veteran in 1991. However, the two requests to Methodist 
Hospital for medical evidence were unanswered.

The veteran's private physician, Dr. D.C., who reportedly 
treated the veteran in 1991, also failed to respond to the 
RO's two requests for medical evidence. However, the veteran 
indicates Dr. D.C. did not actually treat his right leg, but 
recommended that he see an orthopedic physician.

The veteran was duly informed in February 2003 of the non-
receipt of requested medical evidence from Methodist Hospital 
and Dr. D.C., and he was requested to submit any service 
medical records or other treatment records in his possession. 
After notification, the veteran failed to provide any other 
evidentiary support demonstrating the leg disability was 
caused by an injury that incurred during active service. In 
the veteran's March 2003 Statement in Support of Claim, he 
indicates he is unable to provide any further assistance as 
he is limited in the number of records he has in regards to 
the injury.

When the appellant has provided information about where he 
was treated for his claimed condition, VA has gone and 
obtained said records. In view of the development that has 
been undertaken in this claim, further development is not 
needed to comply with VCAA. The appellant has been informed 
of the information and evidence needed to substantiate his 
claim, and he has been made aware of how VA would assist him 
in obtaining evidence and information. He has not identified 
any additional, relevant evidence that has not been requested 
or obtained. For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim. In short, the requirements 
under the VCAA have been met.

Factual Background

The veteran states in his August 2002 Application for 
Benefits that in September 1954, during a field exercise in 
service, he stepped in a hole and twisted his right leg. He 
indicates the leg was not broken, but he believes the injury 
caused substantial damage to the surrounding muscle and 
tendon because it took a long time to heal before the leg 
felt better. He indicates the leg never completely healed to 
the condition it was in prior to the injury. He indicates on 
his Application that about ten years ago (approximately in 
1991), the pain from the leg resurfaced and about three years 
ago (approximately in 1999), the pain from the leg became 
even more severe. The VA record indicates he was treated for 
his right leg and right knee pain at a VA hospital throughout 
2002.

The veteran indicates that after the injury in September 
1954, he was treated at the clinic in Fort Knox, Kentucky. 
However, no service medical records were available for review 
as the National Personnel Records Center indicated that the 
records were "fire related" and therefore there were no 
service medical records or surgeon general office records to 
obtain. The veteran was unable to provide any other copies of 
his service medical records.

The veteran's VA treatment records in 2002 and pharmacy 
receipts from 1992 for Voltaren, indicate a potential 
diagnosis of arthritis in the right knee. However, there is 
no competent evidence indicating a nexus between the current 
disability and an injury or disease incurred during service.


Law and Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004). 

Service connection may be granted for any disability first 
noted after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) 
(West 2002).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant. 
38 C.F.R. § 3.102 (2004).

The veteran's claim is that he stumbled onto a hole during 
service field exercises, thereby injuring his right leg, and 
causing his current right leg disability. However, efforts to 
verify that the veteran had incurred such an injury during 
service was not possible as the National Personnel Records 
Center indicated the service medical records were destroyed 
in a fire. Attempts to reconstruct the veteran's service 
medical record by requesting treatment evidence and 
utilitizing alternative sources were also unsuccessful. The 
veteran was unable to provide any other copies of his service 
medical records.

Generally, a claimant has the responsibility to present and 
support a claim for benefits under laws administered by VA. 
38 U.S.C.A. § 5107(a) (West 2002). The Board is not bound to 
accept the appellant's uncorroborated testimony regarding the 
onset of a disability during service. See Owens v. Brown, 7 
Vet.App. 429, 433 (1995).

As is true with any piece of evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). Although the veteran claims 
that his right leg disability was initially caused by an 
injury sustained in service, he is not a medical professional 
who can make such a determination. The veteran is competent 
to describe symptoms and events during and after service, but 
as a layperson, he is not competent to make a medical 
diagnosis or to relate a medical disability to a specific 
cause.  38 C.F.R. §§ 3.159 (a)(1) and (2) (2004). Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494 (1992).

In this case, the evidence shows that the veteran's right leg 
disability, primarily diagnosed as arthritis of the right 
knee, was first manifested in November 1991, many years after 
his discharge from service. There is no available competent 
medical or alternative evidence linking this condition to 
incidents of service, including the alleged injury that 
occurred in the hole during field exercises. Notwithstanding 
the veteran's contention of the etiology of his current right 
leg disability, the record lacks sufficient evidence 
indicating that the current disability is related to service. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for right leg 
disability must be denied.  38 U.S.C.A § 5107 (West 2002).




ORDER

Service connection for the right leg disability is denied.





	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



